Citation Nr: 0434482	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  02-04 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an extension of a temporary total rating 
(TTR) under 38 C.F.R. § 4.30 based on convalescence beyond 
November 1, 2001, following left knee surgery in June 2001.

2.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia of the patella of the left knee.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from May 1991 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July, 
September and October of 2001, by of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In a July 2001 rating decision, the RO recharacterized the 
veteran's left knee disability as chondromalacia patella of 
the left knee, postoperative, continued the 10 percent 
rating, and granted a TTR under 38 C.F.R. § 4.30 for 
convalescence following left knee surgery for the period from 
June 11, 2001 to August 1, 2001.  Later, in rating decisions 
issued in September and October 2001, the RO extended the TTR 
to November 1, 2001.  In November 2001, the veteran testified 
at an RO hearing; a copy of the hearing transcript is 
associated with the file.  In a December 2002 rating 
decision, the RO awarded another TTR for convalescence from 
August 15, 2002 to December 1, 2002 following left knee 
surgery in August 2002.  

In September 2002, the Board undertook additional development 
of the evidence regarding the issues on appeal pursuant to 
authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  However, that regulation was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  In 
light of DAV, in May 2003, the Board remanded the case for 
compliance with the notice requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), and 
readjudication of the evidence after Board development.

In an April 2004 rating decision, the RO granted another TTR 
for convalescence from April 5, 2004 to August 1, 2004 
following left knee surgery in April 2004.

The veteran testified at a hearing on appeal before a 
Veterans Law Judge (VLJ) at the RO (Travel Board hearing) 
held in April 2002; a copy of the hearing transcript is in 
the record.  By letter dated in November 2004, the Board 
informed the veteran that the VLJ, who conducted his hearing 
in April 2002 was no longer employed at the Board and that 
the veteran had the right to another hearing before another 
VLJ.  That letter indicated that, in the absence of a reply 
within 30 days, the Board would assume that he did not want 
another hearing and would proceed to review the case.  No 
response was received. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  It is 
applicable to all claims for VA benefits.  Besides 
eliminating the requirement that a claimant submit evidence 
of a well-grounded claim, it provided that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim and required VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim.  In August 2001, VA issued regulations 
to implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004)).  The amendments became effective 
on November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Board finds that VA's redefined duty to assist a 
claimant, as set forth in the VCAA, have not been fulfilled 
regarding the issues on appeal.  The Board notes that the 
duty to assist includes attempting to obtain pertinent non-VA 
and VA treatment records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  In particular, the Board notes that 
the record reflects treatment by a private physician and the 
VA.  The RO did not attempt to obtain private treatment 
records from the veteran's doctor, C. A. Arnold, M.D., and 
there are no VA treatment records between November 25, 2002 
and November 14, 2003 nor after April 15, 2004.  The veteran 
filed his claim in July 2001.  On remand, the RO should 
attempt to obtain missing non-VA and VA treatment records 
from July 13, 2000 to the present.  

In a November 1995 rating decision, the RO awarded service 
connection for patellofemoral syndrome and assigned an 
initial 10 percent disability rating, effective from May 8, 
1995.  At a July 2000 VA examination, the veteran complained 
of constant left knee pain for which he took Celebrex 100 mg 
daily with only minimal relief.  The RO considered the 
veteran's condition as static and continued the 10 percent 
rating, in a July 2000 RO decision.  On June 11, 2001, the 
veteran underwent an arthroscopy and a lateral retinacular 
release on his left knee and was granted a TTR under 
38 C.F.R. § 4.30 for convalescence, which later was extended 
through October 31, 2001.  But the RO denied an extension of 
the TTR beyond that date, even though a VA physician's 
statement, dated November 27, 2001, opined that the veteran 
needed extensive supervised physical therapy for eight weeks 
and that he would be unable to work until this was completed.  
A VA physician statement, dated January 23, 2002, reflected 
that subluxation of the veteran's left knee and complications 
from surgery prevented him from climbing stairs and being on 
his feet for extended periods of time; that he was to 
continue his physical therapy (weekly visits); and that he 
would be unable to work for at least three months.  

Further, at an April 2002 Travel Board hearing, the veteran 
was on crutches, having just had surgery the day before, and 
he testified that he was scheduled for additional surgery.  
Later, the RO awarded TTRs for convalescence from August 15, 
2002 to December 1, 2002 and from April 5, 2004 to August 1, 
2004, following left knee surgeries in August 2002 and April 
2004, respectively.  Although the veteran was examined in 
April and December 2003, he has not been reexamined since his 
most recent surgery.  Moreover, in light of the VA doctor's 
statements, indicating that the veteran could not return to 
work until April 2002, when he underwent another surgery, the 
Board believes that the veteran should be reexamined and that 
an orthopedist should review the record and determine the 
length of the convalescence period following the June 2001 
surgery and, if any convalescence period was needed following 
the April 2002 surgery before the August 2002 surgery, and, 
if so, the length of such period.

The December 2003 VA examiner did provide range of motion in 
degrees for the veteran's service-connected knee disability; 
but he did not discuss the findings required by DeLuca v. 
Brown, 8 Vet. App. 202, 205-08 (1995), and 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2004).  For example, the examiner did 
not specify whether there was any anatomical damage, or 
describe any functional loss, including the inability to 
perform normal working movements with normal excursion, 
strength, speed, coordination, and endurance.  The examiner 
did not specify whether there was any functional loss due to 
pain or weakness, if possible measured in degrees of 
limitation of motion, nor document all objective evidence of 
those symptoms.  In addition, the examiner did not provide an 
opinion as to the degree of any functional loss likely to 
result from a flare-up of symptoms or on extended use.  On 
reexamination, the examiner should document, to the extent 
possible, the frequency and duration of exacerbations of 
symptoms and also determine whether the veteran's left knee 
disability exhibits weakened movement, excess fatigability, 
or incoordination; and, if feasible, these determinations 
should be expressed in terms of the degree of additional 
range of motion loss or favorable or unfavorable ankylosis 
due to any weakened movement, excess fatigability, or 
incoordination.  See DeLuca, 8 Vet. App. at 205-08; 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The examiner should also express an 
opinion on whether pain could significantly limit functional 
ability during flare-ups.

The Board notes that the veteran's left knee disability is 
rated under Diagnostic Code 5257 and that some of the VA 
treatment records appear to show degenerative changes.  In 
VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
Later, in August 1998, the VA General Counsel issued another 
pertinent precedent opinion. In VAOPGCPREC 9-98, the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent (noncompensable) rating, or, consistent with 38 
C.F.R. § 4.59 (which specifically provides that, when a 
veteran has arthritis that is productive of actually painful 
motion due to unstable or maligned joints due to healed 
injury, the disability is entitled to the minimum compensable 
evaluation for the joint), i.e., 10 percent under either 
Diagnostic Code 5260 (limitation of flexion) or 5261 
(limitation of extension).  Moreover, in VAOPGCPREC 9-2004, 
the General Counsel further explained that a knee disability 
may be rated simultaneously under both Diagnostic Codes 5260 
and 5261.  

The Board observes that a private physician and VA doctors 
and examiners have noted that the veteran has surgical 
scarring on his left knee; however, the RO did not address 
whether a separate rating for surgical scarring is warranted 
under Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
Moreover, the Board observes that the rating criteria 
pertaining to skin disorders, to include scars, were amended, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-99 (July 
31, 2002).  Consequently, the veteran should be afforded VA 
orthopedic and skin examinations to consider the old and new 
skin rating criteria.  On remand, the RO should consider all 
likely diagnostic codes for the veteran's left knee 
disability, to include Diagnostic Codes 5257, 5260, and 5261, 
and whether a separate 10 percent rating is warranted for 
arthritis.  The Board reminds the veteran that the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
left knee disability since July 2000 to 
the present.  The RO should attempt to 
obtain records from each health care 
provider he identifies and indicates may 
still have records available, if not 
already in the claims file.  In 
particular, the RO should obtain missing 
records from Dr. C. A. Arnold of 
Springdale, Arkansas and missing and 
recent records from the Little Rock and 
Fayetteville, Arkansas VA Medical 
Centers.  If records are unavailable, 
please have the provider so indicate.

2.  After completion of 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic and 
skin examinations to determine the nature 
and extent of the veteran's service-
connected left knee disability with 
surgical scarring.  All indicated tests 
or studies deemed necessary should be 
done.  The claims file, this REMAND, and 
treatment records must be made available 
to, and be reviewed by, the examiner(s) 
in connection with the examination(s), 
and their reports should so indicate.  
The examiner(s) should perform any tests 
or studies deemed necessary for an 
accurate assessment, including magnetic 
resonance imagining (MRI), X-ray 
examination and range of motion studies 
expressed in degrees.

First, the veteran should be examined by 
an orthopedist, other than one who has 
already examined him, to determine the 
nature and extent of his left knee 
disability, including arthritis.  If 
range of motion studies demonstrate any 
limitation of motion, the examiner should 
discuss whether the limitation may be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The examiner 
should specify any anatomical damage, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, if possible measured in degrees 
of limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  
The examiner should also determine 
whether the veteran's left knee 
disabilities exhibit weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should give detailed clinical 
findings of the symptomatology 
attributable to the veteran's service-
connected left knee disability and 
indicate whether there is evidence of 
arthritis, recurrent subluxation, lateral 
instability or frequent episodes of 
"locking," pain and effusion into the 
joint.  

Second, the skin examiner should 
expressly give the extent of the surgical 
scarring on the left knee in square 
inches or square centimeters, should 
indicate whether the veteran's surgical 
scarring is unstable (i.e., frequent loss 
of covering of skin over the scar), deep, 
superficial (i.e., not associated with 
underlying tissue damage), poorly 
nourished with repeated ulceration, or 
tender and/or painful on objective 
demonstration, and whether the scar 
limits the function of, or causes limited 
motion of, the affected part.  

The examiner(s) should clearly outline 
the rationale for any opinion expressed 
and all clinical findings should be 
reported in detail.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

3.  The RO should refer the claims file 
to a VA specialist in orthopedic surgery 
for an opinion as to when the veteran 
completed his convalescence after left 
knee surgery in June 2001 and determine 
the length of the convalescence period 
following the June 2001 surgery and, if 
any convalescence period was needed 
following the April 2002 surgery before 
the August 2002 surgery, and, if so, the 
length of such period.  The specialist 
should clearly outline the rationale for 
any opinion expressed and discuss the VA 
physician statements dated November 27, 
2001 and January 23, 2002.  If any 
requested medical opinion cannot be 
given, the specialist should state the 
reason why.

4.  Following completion of 1 through 3 
above, the RO should readjudicate the 
veteran's TTR and increased rating 
claims, including any additional evidence 
obtained on remand.  In particular, the 
RO's review of the left knee disability 
should include consideration of all 
applicable diagnostic codes under 38 
C.F.R. § 4.71a (2004), including 
Diagnostic Codes 5257, 5260 and 5261, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2004), and whether separate ratings are 
warranted for arthritis and surgical 
scarring under Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) with consideration 
of the former and current skin rating 
criteria.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




